Citation Nr: 1422642	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  09-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to an increased, initial rating for the service-connected bilateral hearing loss disability, currently rated as noncompensable prior to March 6, 2008, and 30 percent beginning on that date.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1958 to February 1962.  The Veteran died in August 2009.  

The appellant is the Veteran's widow and has been properly substituted as the claimant in this matter, pursuant to the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C.A. § 5121A (West Supp. 2013), substitution in case of death of a claimant who dies on or after October 10, 2008).  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule).

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in July 2007 and June 2009 by the RO.

The claim of service connection for a bilateral hearing loss disability was initially granted by the Board in a June 2007 decision.  A July 2007 rating decision implemented the Board decision and assigned a noncompensable rating beginning on October 29, 2003.

In a June 2009 rating decision, the RO assigned a 30 percent rating to the service-connected bilateral hearing loss disability beginning on March 6, 2008.

In a June 2009 Substantive Appeal, the appellant's attorney indicated that there was agreement with the 30 percent rating assigned beginning on March 6, 2008, but disagreement with the assignment of a noncompensable rating prior to March 6, 2008.

In October 2012, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.



FINDINGS OF FACT

1.  Prior to December 15, 2004, the service-connected bilateral hearing loss disability is shown to have been productive of no worse than Level III acuity in the right ear and Level III acuity on the left.  

2.  Beginning on December 15, 2004, the service-connected bilateral hearing loss is shown to have been productive of a disability picture that more nearly approximated that of Level VI acuity in the right ear and Level VII acuity on the left.

3.  For the entire period of the appeal, the service-connected bilateral hearing loss disability is not shown to have been productive of worse than Level VI acuity in the right ear or Level VII acuity on the left.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating of 10 percent, but not higher for the service-connected bilateral hearing loss disability prior to December 15, 2004 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).

2.  The criteria for the assignment of an increased disability rating of 30 percent, but not higher for the service-connected bilateral ear hearing loss disability beginning on December 15, 2004 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).

3.  The criteria for the assignment of an disability rating higher than 30 percent for the service-connected bilateral ear hearing loss disability were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, 4.86 including Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This appeal arises from a notice of disagreement with the initial assignment of a disability rating following a grant of service connection.  As the July 2007 rating decision on appeal granted service connection for a bilateral hearing loss disability, the claim is now substantiated.  As such, the filing of a Notice of Disagreement as to these determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a). 

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations.  See 38 U.S.C.A. § 5103A(a)-(d).

Clarification from the private audiologists who conducted an examination in September 2003 is associated with the claims file.  Letters were received in October 2003, August 2005 and July 2007 clarifying the puretone threshold values and the type of audiological tests performed.

The Veteran was afforded VA examinations in December 2003 and March 2008.  The reports of these examinations reflect that the examiners conducted appropriate audiometric examinations and rendered appropriate diagnoses consistent with the remainder of the evidence of record and pertinent to the rating criteria. 

The Board notes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The appellant has been accorded the opportunity to present evidence and argument in support of her claim. 

The Board further observes that this case was remanded in October 2012 in order to provide the appellant an opportunity to provide any additional treatment records or evidence in support of the claim and to provide the appellant with appropriate VCAA notice.  Thereafter, the VA sent a letter dated in November 2012 that complied with the remand.

The appellant's counsel submitted a letter advising there is no additional evidence to submit.  The RO readjudicated the issue on appeal and issued an October 2013 Supplemental Statement of the Case (SSOC) which denied an increased evaluation for the service-connected bilateral hearing loss.

Therefore, the Board finds that the AOJ has substantially complied with the October 2012 remand directives such that no further action is necessary in this regard.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.


Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4. 

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII. 

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the puretone audiometry test.  38 C.F.R. § 4.85(a). 

Numeric designations (I through XI) are assigned by application of Table VI, in which the percentage of discrimination is intersected with the puretone decibel loss.  38 C.F.R. § 4.85, Table VI.  The results are then applied to Table VII, for a percentage rating.  Id.  

"Puretone threshold average," as used in Tables VI and VIA, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d). 

Under 38 C.F.R. § 4.86, evaluation of veterans with certain patterns of exceptional hearing impairment is contemplated.  In the case where puretone thresholds are 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz), either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a). 

In addition, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).  


A. Prior to December 15, 2004

Staged ratings are currently in effect for the Veteran's bilateral hearing loss.  A noncompensable (no percent) rating had been assigned prior to March 6, 2008.

The record reflects that the Veteran underwent a VA audiological examination in December 2003 which yielded the following results:




HERTZ



1000
2000
3000
4000
RIGHT
45
55
80
75
LEFT
45
55
80
80

The speech discrimination scores were 88 in the right ear and 84 on the left.  The average puretone threshold was 64 decibels in the right ear and 65 decibels on the left.

Applying the schedular criteria, this examination report yielded a numerical designation of level III in the right ear and level III for the left ear.  See 38 C.F.R. § 4.85, Table VI. 

When those values are applied to Table VII, a no percent disability evaluation is for application for the service-connected bilateral hearing loss under the provisions of 38 C.F.R. § 4.85. 

These test results do not require consideration of exceptional patterns of hearing impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 [thresholds of 55 or greater for all four Hertz frequencies, or 30 or less at the 1000 Hertz frequency and 70 or greater at the 2000 Hertz frequency]. 

The Board notes that the claims file contains a September 2003 private evaluation that is based on audiological testing conducted at Hemphill Hearing Center. 

The private audiologist provided VA with three letters in regards to the findings in September 2003.  The audiologist advised VA of the average of the numerical values for the pure tone thresholds but did not indicate the pure tone thresholds for each hertz level (1000, 2000, 3000, and 4000) or indicate the speech discrimination protocol used in the testing. 

These testing results are inadequate for VA rating purposes because it is unclear if the audiologist used the Maryland CNC test as required by VA regulation.  38 C.F.R. § 3.85(a).  As a result, the Board cannot consider the September 2003 private audiometric results in its analysis.  

Moreover, the VA examination hearing test results from December 2003 are consider to provide the best evidence of the severity of the service-connected bilateral hearing loss disability for this initial period of the appeal.    


B. Beginning on December 15, 2004

On December 15, 2004, the Veteran received treatment from VA regarding his bilateral hearing loss disability.  In an effort to provide adequate treatment, the examiner conducted a VA audiological examination to determine the severity of the Veteran's hearing loss.  

The December 2004 examination yielded the following audiometric results:



HERTZ



1000
2000
3000
4000
RIGHT
60
65

80
LEFT
55
70
85
100

The Board notes that the report did not provide a puretone threshold at the 3000 hertz threshold for the right ear.  

The evidence shows that it is unlikely that the Veteran's hearing would have improved in this single threshold given that all the other thresholds, for both ears, had gotten worse.  The evidence shows that the Veteran's hearing acuity declined over that time.  

Thus, the Board has determined that applying the 3000 hertz threshold from the VA examination in December 2003, one year prior to the 2004 findings, is reasonable.   

With this determination, the complete December 2004 audiometric results would be as follows: 



HERTZ



1000
2000
3000
4000
RIGHT
60
65
80
80
LEFT
55
70
85
100

The Board also notes that the December 2004 VA audiologist did not indicate that the Maryland CNC test had been used to provide speech discrimination scores.   

However, the Board acknowledges that, the Veteran's audiometric test results from December 2004, as modified, revealed puretone thresholds at the 1000, 2000, 3000, and 4000 Hertz of 55 decibels or greater in both ears..  Therefore, the Board must consider the application of the criteria dealing with exceptional patterns of hearing impairment. 

Applying Table VIA to the December 2004 audiometric test results yields a level VI designation for the right ear and a level VII designation for the left.

In taking into consideration the exceptional patterns of hearing impairment, under Table VII, a 30 percent disability evaluation would be for application.  See 38 C.F.R. § 4.86 (2013).  (Even if the appropriate threshold of 90 from the March 2008 examination was used, it would not yield a higher rating.)

The Veteran was next afforded a VA audiological examination in March 2008.  This examination yielded the following audiometric results:



HERTZ



1000
2000
3000
4000
RIGHT
55
65
90
85
LEFT
60
75
90
100

Speech discrimination scores were 80 in the right ear and 70 in the left ear.  The average puretone threshold was 74 decibels in the right ear and 81 decibels in the left ear.

Applying the schedular criteria, this examination report yielded a numerical designation of level V in the right ear and level VI for the left ear.  See 38 C.F.R. § 4.85, Table VI.  Entering those values into Table VII results in a 20 percent rating under the provisions of 38 C.F.R. § 4.85. 

However, the Board again acknowledges that the audiometric test results at the March 2008 VA examination revealed puretone thresholds at the 1000, 2000, 3000, and 4000 Hertz of 55 decibels or greater in both ears.  Therefore, the Board must consider the application of the criteria dealing with exceptional patterns of hearing impairment.

Applying Table VIA to the March 2008 audiometric test results yields a level VI designation for the right ear and a level VII designation for the left.

In taking into consideration the exceptional patterns of hearing impairment, under Table VII, a rating higher than 30 percent is not for application.  See 38 C.F.R. § 4.86 (2013).

As the Veteran is competent to report that his hearing loss had increased in severity, the results of the December 2004 VA treatment medical examination and March 2008 VA examination supported his assertion, the Board finds that the service-connected disability picture more nearly approximated the criteria warranting an increased rating of 30 percent at the time of the December 2004 examination.

Thus, on this record, the Board finds that the service-connected bilateral hearing loss disability should be rated as 30 percent disabling, but not higher under Diagnostic Code 6100 beginning on December 15, 2004.


Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the service-connected bilateral hearing loss disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In this regard, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996). 

Otherwise, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, VA must determine whether the Veteran's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular criteria for the service-connected disability are inadequate. 

A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

As discussed, there are higher ratings available under the Rating Schedule, but the Veteran's disability is not productive of such manifestations.  Therefore, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the referral for consideration of an extraschedular evaluation for the service-connected bilateral hearing loss disability under the provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 33 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An increased, compensable rating for the service-connected bilateral hearing loss disability prior to December 15, 2004, is denied. 

An increased rating of 30 percent, but no more for the service-connected bilateral hearing loss disability beginning on December 15, 2004, is granted, subject to the regulations controlling disbursement of VA monetary benefits.

An increased rating higher than 30 percent for the service-connected bilateral hearing loss disability is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


